UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 10, 2015 WP Glimcher Inc. (Exact name of Registrant as specified in its Charter) Indiana 001-36252 046-4323686 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 10, 2015 (the “ Effective Date ”), Washington Prime Group, L.P. (the “ Borrower ” ), a majority owned subsidiary of WP Glimcher Inc. (the “ Registrant "), executed a Term Loan Agreement, dated as of the Effective Date (the “ Agreement ”), for an unsecured term loan of Three Hundred Forty Million Dollars ($340,000,000) (the “ Loan ”) with a syndicate of financial insitutions as lenders. The initial signatories and parties to the Agreement along with Borrower are PNC Bank, National Association, as administrative agent; PNC Capital Markets LLC, U.S. Bank National Association (“ U.S. Bank ”), Capital One, National Association (“ Capital ”), KeyBanc Capital Markets Inc., and SunTrust Robinson Humphrey, Inc., as joint lead arrangers and joint bookrunners; U.S. Bank, Capital, and KeyBank National Association, as co-syndication agents; SunTrust Bank as documetation agent; The Huntington National Bank, TD Bank, and Regions Bank (all, collectively, the “ Lenders ”). The initial separate commitments for the Loan provided by the various Lenders under the Agreement range from $20 million to $50 million. Proceeds from the Loan were used to pay down outstanding amounts on the Borrower’s revolving credit facility as well as for general corporate purposes. The terms of the Agreement provided for a variable interest rate, but the Borrower executed interest rate protection agreements or swap agreements after the Effective Date that effectively fixed the interest rate for the Loan during its term at 3.51% per annum. The Loan has a maturity date of January 10, 2023 (the “ Maturity Date ”). The Borrower shall make monthly interest-only payments until the Maturity Date at which time the entire outstanding principal balance of the Loan shall be due. The Borrower has the right, at its option and from time to time, to prepay the Loan entirely or partially, subject to: (i) customary costs, if any, of breaking LIBOR or other fixed interest rate tranches and (ii) payment of a prepayment penalty equal to 2.0% of the principal balance being repaid during the first twelve months of the Loan’s term and 1.0% of the principal balance during the second year of the Loan’s term. The Agreement has customary affirmative and negative covenants, including, among others, reporting obligations and limitations on theRegistrant or the Borrower's ability, as applicable, to enter into transactions relating to mergers or consolidations, sales of assets, certain distributions and investments, and incurrence of certain indebtedness and liens. In addition, the Borrower is required to comply with various financial maintenance covenants, including maximum total leverage ratio, maximum unsecured leverage ratio, maximum secured leverage ratio, minimum combined equity value, minimum combined debt service coverage ratio and minimum unsecured interest expense ratio, each as set forth in the Agreement. The Agreement also contains standard provisions concerning Loan default and remedies for default that are customary and typical for commercial loan facilities of this nature, including, without limitation, payment defaults, covenant defaults, bankruptcy defaults, judgment defaults, defaults under certain other indebtedness, changes in control, the failure of the Registrant to remain a publicly listed company and to maintain its status as a real estate investment trust (“
